Title: From John Adams to Benjamin Rush, 26 March 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy March 26 1806

Your favour of the fifteenth is received. In a cornfield, which I had manured with seaweed and Marsh mud, in a compost with other materials, I found, last fall, two plants of an uncommon Appearance which I Suspected to be the Kali: because—they resembled the descriptions of it which I had read in the Dictionary of natural History and in the Œconomical Dictionary, both of which quote Monsieur De Reaumur and many other original Authorities. I had before Seen Several of these Plants, Springing up on banks of mud, which I had thrown upon the Sides of the Ditches which I had made in my Salt Marshes. It was late in the fall when I perceived them. The pods and seeds were dead and dried, So that I could not be certain that it was the Plant out of which the “Pierre de Soude” is made in Alicante and formerly in Marseilles and many other parts of France. It is worth while for our Phylosophers to examine this subject for the Commodity is of great Value.
Thanks for the Pathetic Extract from your closing Lecture. It must have made a deep impression on the Minds of the young Gentlemen your Pupills and Hearers.
I sincerely rejoice in the promotion of your Brother, whose Talents Virtues and Experience, have well merited this distinction. But I cannot help laughing at McKean, Entre nous, sub rosa. Tace, Taizes vous. I cannot convey the injunction in too many languages. I suppose McKean promoted Jacob because he is a Brother Monarchist. You and I remember the time when We heard your Brother Say that in his opinion, “the Executive and Senate ought to be hereditary.” You replied that you was “of a different opinion”. I have heard McKean Say the Same thing in the Same Words, and I know other Substantial Witnesses, who can depose that he freely expressed this opinion in many Companies for Several Years. I never thought McKean or your Brother less friendly to our Constitution for these Speculative opinions. I never in my Life went to Such a length as this: Although wrap’d into future Times, when numbers Wealth Luxury and Corruption Shall have rendered this constitution insufficient to restrain the Passions of Men, I may have thought that the only Way to preserve Liberty from an Emperor, would be to make the Executive and Senate more permanent than they are now. Mr Madison, you Say in one of your Letters acquitted me of any intention to change the Constitution of the Union or the individual states, and I Solemnly assure, you, I never had a wish in my heart or a thought in my head of Attempting any Alteration in this respect.—Now let me ask you do you not think I have a right to boast of my Patience, Phylosophy and discretion in Submitting to McKeans representation of me as a Monarchist, without retalliating upon him what I had heard him Say and could prove he had Said to many others. But McKean is not alone. Many others of the present ruling Party are in the Same predicament. One high in Power Office and Confidence under the present Administration, has Said, not long before Mr Jeffersons Election that “there ought to be a Monarchy in this Country, under One of the Princes of England, for our King.” This Idea was ever abhorrent to my inmost Soul: yet I have never made a Noise about it. Others high in Authority Confidence and reputation with the present dominant Sect, have often said that “no Government was worth a Curse, but that of King, Lords and Commons.” Yet I never have trumpetted these Speeches. These last Expressions are more Susceptible of different interpretations. Some whom I have heard Use them, did not I know mean, the Titles of King or Lords, nor the quality of hereditary Kings or Lords, they meant no more than that they wished the President, Senate and House of Representatives might be as indepant Branches of the Legislature as King Lords and Commons were in England, and as capable of ballancing each other. This they might be under the present Constitution if the people would allow them to be So: and the People would not only allow it, but desire it, if they were not deceived by the Intrigues of Demagogues and the profligacy of foreign Renegade Printers.
You ask me a Question of great Importance, far beyond my Capacity to answer, “What is to be the Fate of Europe and of the Globe?” In Europe, according to present appearances, “The Dyvels own Government” is to prevail till it changes all the Dynasties of Kings and Nobles and levels all Distinctions and Priviledges, under Emperors and their Minions. Commerce Manufactures and Science will languish, under this gloomy Tyranny and Europe grow up into a forest inhabited only by Wild Beasts and a few Hunters who shall have fled into the Wilderness from the Tyranny of Pen and Ink. You ask also what will be the fate of our Country? If the Phylosophers had not undermined the Christian religion, and the morals of the People, as much in America as they have in Europe, I should think Civilization would take its flight over the Atlantic! But as it is, I See nothing but We must or rather that We Shall follow the fate of Europe. Voltaire, Buffen, D’Alembert, Dideret, Raynal, Rousseau Dr Priestly, Dr Franklin, Mr Helvetius and that miserable Dupe of his own Vanity and their Intrigues, Frederick the great have made all Europe So discontented with themselves, their Government and Religion that, to abolish the Title of King they are compelled to assume that of Emperor, And instead of the whips of Monarchy, they are obliged to have recourse to the Scorpions of Despotism.Democracy is always so horribly bloody and cruel,, that it is always Short–lived and its atrocious cruelties, are never checked, but by extinguishing all popular Elections to the great offices of State. I hope Americans will reflect upon these things, before it is too late: But a War will bring them to a Severe Tryal. To me, who must Soon travel into another Country to return no more, these things are of little Consequence: Yet I cannot throw off the habits of this World So entirely as to be indifferent to the future fate of my Friends Country and species. I love them all and would chearfully Sacrifice myself to promote their happiness: but nothing I have done or can do, availeth any thing. I can do nothing more than pray for their prosperity and weep over their follies and Misfortunes. I am not however very prodigal of my tears for I am determined to make the best of every thing as long as I can.
You, My Friend I See are a greater proficient in this Phylosophy than I am. You are grown as wise as a serpent and as harmless as a dove. I cannot force a Word of Politicks out of you, for this discretion I blame you not. Yet I will not adopt it yet. Johnson said when he Satt upon his Throne in a Tavern, there he dogmatized and was contradicted, and in this he found delight. My Throne is not in a Tavern but at my fire side: there I dogmatize, there I laugh and there the Newspapers sometimes make me scold: and in dogmatizing laughing and scolding I find delight, and why Should not I enjoy it, Since no one is the worse for it, and I am the better.
Regards from and to the family, as usual from, your friend

John Adams